DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 12/21/2021. Claims 15, 18, 21-27, 29 and 31-36 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Living subject matter:
Claims 15, 18, 21-27, 29 and 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  MPEP section 2105 states that:
“If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter. Furthermore, the claimed invention must be examined with regard to all issues pertinent to patentability, and any applicable rejections under 35 U.S.C. 102, 103, or 112 must also be made.”
Claim 15 has been amended now to recite: 
“administering the CLIA-waived diagnostic test to a patient by having a healthcare person obtain a fluid sample from the patient at a point-of-sale location, 3Attorney Docket No.: 6530.1008CON 
testing the fluid sample in the CLIA-waived diagnostic machine at a point of sale location, 
analyzing the results of the CLIA-waived diagnostic test, 
providing a drug regimen to the patient, the drug regimen comprising a plurality of unit doses of a suitable dosage of the drug when the patient qualifies for OTC purchase of the drug by virtue of a positive result of the CLIA-waived diagnostic test indicating that the patient would benefit from treatment with the drug, and 
administering the drug to a patient such that the patient self-administers the drug for the chronic disease, 
screening the patient with the CLIA-waived diagnostic machine at a point-of-sale location after the patient has been treated with the drug for the chronic disease in accordance with the condition-of-use OTC drug label including:
determining (i) whether the patient is expressing a biomarker that indicates that a condition of the patient is being treated by the drug and (ii) whether the patient is expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of the drug, and
providing a further drug regimen comprising a further plurality of dosages of the drug under the condition that the biomarker confirms that the patient is being treated by the drug and is not expressing a biomarker that indicates the problematic side effect, and 
continuing to administer the drug to the patient such that the patient self-administers the drug for the chronic disease if the biomarker confirms that the patient is being treated by the drug and is not expressing a biomarker that indicates the problematic side effect.”  
The claimed “a healthcare person that administers a diagnostic test to the patient” and “the patient” are human beings, and the steps are directed to what the healthcare person does (i.e. applying a test to the patient (obtain a sample), determining a treatment and providing drug to the patient) and 

Abstract idea:
Claims 15, 18, 21-27, 29 and 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 15, 18, 21-27, 29 and 31-36 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
The claims have been amended now to recite:
“receiving a request for a patient to self-administer a drug for treatment of a chronic disease…,
administering the CLIA-waived diagnostic test to a patient by having a healthcare person obtain a fluid sample from the patient at a point-of-sale location, 3Attorney Docket No.: 6530.1008CON 
testing the fluid sample in a CLIA-waived diagnostic machine at a point of sale location, 
determining whether the patient is a candidate for treatment with a drug for a chronic disease selected from the group consisting of high cholesterol, diabetes, obesity, hypertension, and benign prostatic hyperplasia by analyzing the results of the CLIA-waived diagnostic test, 
providing a drug regimen to the patient, the drug regimen comprising a plurality of unit doses of a suitable dosage of the drug when the patient qualifies for OTC purchase of the drug by virtue of a positive result of the CLIA-waived diagnostic test indicating that the patient would benefit from treatment with the drug, and 

screening the patient with the CLIA-waived diagnostic machine at a point-of-sale location after the patient has been treated with the drug for the chronic disease in accordance with the condition-of-use OTC drug label including: determining (i) whether the patient is expressing a biomarker that indicates that a condition of the patient is being treated by the drug and (ii) whether the patient is expressing a biomarker that indicates that the patient is experiencing an asymptomatic and problematic side effect of the drug, and providing a further drug regimen comprising a further plurality of dosages of the drug under the condition that the biomarker confirms that the patient is being treated by the drug and is not expressing a biomarker that indicates the problematic side effect, and
continuing to administer the drug to the patient such that the patient self- administers the drug for the chronic disease if the biomarker confirms that the patient is being treated by the drug and is not expressing a biomarker that indicates the problematic side effect.”  
These limitations correspond to certain methods of organizing human activities (e.g. this is a method of managing interactions between people, such as a medical professional administering a test for a patient to determine whether the patient is a candidate for a certain drug, and administering/continuing to administer the drug to the patient (handing the patient the drug). Claim steps are only directed to user following rules and instructions, therefore an abstract idea. 
Dependent claims also are directed to an abstract idea, such as, claim 18 recites “entering, as mandated by the condition-of-use label, the results of the diagnostic test of the human patient into a national patient registry by the point-of-sale healthcare person”, claim 21 recites “entering, as mandated by the condition-of-use label, the results of the diagnostic tests of the patient DB1/ 126326770.13into a patient registry which can be accessed by appropriate healthcare persons at a second point of sale location that has access to the patient registry,…”, claim 25 recites “advising the patient that they must be administered a follow-up claim 26 recites “providing the patient who would continue to benefit from treatment with the drug with the ability to obtain refills of the drug regimen at retail point of sale locations having access to a national patient registry”. 
These claim steps also describing what a healthcare person should follow in order to enter the patient information into a registry (database) for later access, and also provide the proper drug to the patient. These claim steps also are directed to user following rules and instructions.
Therefore, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “the results of the diagnostic test of the human patient be entered into a national patient registry” (claims 18, 21 and 24), which is a well-understood, routine and conventional activity in the healthcare industry. Claims also recite the additional element of “a CLIA-waived diagnostic machine”, which can be a Glucometer for measuring blood sugar or handheld chemistry analyzers to perform tests such as creatinine, electrolytes, hemoglobin, troponin, cardiac enzymes, and blood gases, and these devices are generic devices known and used in the healthcare area performing generic functions. 
Claims also recite “obtaining a fluid sample from the patient (by a healthcare person) and testing the fluid sample in a CLIA-waived diagnostic machine”, which is, for instance, a Glucometer for measuring blood sugar. This testing and obtaining the result corresponds to Insignificant Extra-Solution Activity (pre-solution activity). MPEP describes such an activity as “mere data gathering”, such as Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims recite the additional elements that are well-understood, routine and conventional as indicated by the courts:
“the results of the diagnostic test of the human patient be entered into a national patient registry”  (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
“using a diagnostic machine for testing” (Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017)). 
The claims are not patent eligible.
Therefore, claims 15, 18, 21-27, 29 and 31-36 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.








Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
35 USC 101 Rejections:
In response to Applicant’s argument about 35 USC 101 rejection of the claimed invention as a whole encompasses a human being (claimed invention is not directed to a human organism), Examiner respectfully submits that the claim limitations recite a what the healthcare person does (i.e. applying a test to the patient (obtain a sample), determining a treatment and providing drug to the patient) and also what the patient does (administering drug by him/herself, such as taking a medication). The diagnostic device is being used as a tool by the healthcare person, since “determining a treatment for the patient by analyzing the results of the diagnostic test” is being done by the healthcare person, not the diagnostic machine. Therefore the argument is not persuasive.
Step 2A, Prong 1: Applicant argues that the claims are not directed to certain methods of organizing human activity because the claims are directed to a particular novel method for utilizing diagnostic machines to evaluate whether a patient can self-administer a particular drug. Applicant continues: the claims require limitations such as: "using a CLIA-waived diagnostic machine" and "determining [with a CLIA-waived diagnostic machine] (i) whether the patient is expressing a biomarker that indicates that a condition of the patient is being treated by the drug and (ii) whether the patient is expressing a biomarker that indicates that the patient is experiencing a asymptomatic and problematic side effect of the drug.". In response, Examiner submits that claims recite : “the CLIA-waived diagnostic machine comprises an analyzer, further comprising inserting into the analyzer a test panel along with the fluid sample comprising a drop of blood or saliva from the patient, the diagnostic commercially available from Abaxis via its Piccolo Express machine), and may include the testing of a fluid sample from the human patient, e.g., a saliva or blood sample (e.g., whole blood, serum).”. The determining the patient’s eligibility for a treatment is not being done by the diagnostic machine, the diagnostic machine only provides chemistry of the fluid sample. It is provided by the claim limitations (and the current specification) that a healthcare person makes a determination of the patient’s eligibility by considering the results. Therefore, the claim limitations are directed to certain methods of human activities, since the healthcare person administers test to the patient and makes a determination based on the test results. It is considered that the healthcare person uses rules and regulations to make a determination on whether the patient is a candidate for treatment with a drug. 
Step 2A, Prong 2: Applicant argues that the current claims recite a particular treatment that imposed meaningful limitations that integrate the judicial exception into a practical application, as in Example 43 provided in the Guidance.  The current claims are similar to claim 1 of Example 43, “Besides the abstract idea, the claim recites the additional element 
Step 2B: In response to Applicant’s argument about claims recite additional elements that are sufficient to amount to significantly more than the judicial exception, Examiner submit that the claims recite the additional elements that are well-understood, routine and conventional as indicated by the courts: “the results of the diagnostic test of the human patient be entered into a national patient registry”  (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and “using a diagnostic machine for testing” (Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017)). The additional elements do not provide any improvement to the technology. In particular, “determining whether to administer (provide) drug to a patient” is part of the abstract idea and the additional element of using a diagnostic machine for testing is determined a well-understood, routine and conventional activity by the courts. Therefore the arguments are not persuasive and the claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

 35 USC 103 Rejection:
	The 35 USC 103 rejection has been withdrawn in light of the amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626